                     Case 19-11743-KG            Doc 206        Filed 09/09/19        Page 1 of 6



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    Perkins & Marie Callender’s LLC, et al.,                      Case No. 19-11743 (KG)

                         Debtors. 1                               (Jointly Administered)

                                                                  Related Docket Nos. 13, 141 and 160


                  LIMITED OBJECTION OF WF PP REALTY, LLC TO THE SALE OF
                        SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS

             WF PP Realty, LLC (“WF PP Realty”) 2, by and through its undersigned counsel, hereby

files this Limited Objection (the “Objection”) to the motion, dated August 5, 2019 [Docket No.

13] (the “Sale Motion”), seeking, among other things, approval of the sale of substantially all of

the Debtors’ assets to Perkins Group LLC (the “Stalking Horse Bidder”) or such other bidder

who makes a higher or better offer for the Debtors’ assets. In support of this Objection, WF PP

Realty respectfully represents as follows:

                                                  BACKGROUND

             1.      On August 5, 2019, (the “Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code with this Court.

             2.      The Debtors remain in possession of their properties and continue to manage and

operate their businesses as debtors-in-possession under sections 1107 and 1108 of the Bankruptcy

Code.




1
      The Debtors, together with the last four digits of each Debtors’ federal tax identification number, are Perkins &
      Marie Callender's, LLC (2435), Perkins & Marie Callender's Holding, LLC (3381), Marie Callender Pie Shops,
      LLC (1620), MC Wholesalers, LLC (2420), PMCI Promotions LLC (7308); MCID, Inc. (2015), Wilshire
      Beverage, Inc. (5887); FIV, LLC (9288), P&MC's Real Estate Holding LLC (8553), and P&MC's Holding Corp
      (2225) The mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.
2
     WF PP Realty is the successor in interest to the original landlord, CNL APF Partners LP, by virtue of an Assignment
     and Assumption of Master Lease Agreement dated December 19, 2014.
               Case 19-11743-KG         Doc 206       Filed 09/09/19    Page 2 of 6



       3.       On August 23, 2019, the Court entered the Bidding Procedures Order [Docket No.

141] that, among other things, (a) approved the bidding procedures pursuant to which the Debtors

will solicit and select the highest and otherwise best offer for the sale of substantially all of the

Debtors’ assets, (b) approved the form and manner of notice related to the sale, (c) approved the

procedures for the assumption and assignment of executory contracts and unexpired leases in

connection with the sale, including notice of proposed cure costs.

       4.       Prior to the Petition Date, Debtor Perkins & Marie Callender’s LLC (the “Debtor”)

entered into a Master Lease Agreement, dated January 14, 2010, as amended by: (i) the Lease

Agreement Amendment entered into as of March 22, 2011; (ii) the Second Amendment to Master

Lease Agreement entered into as of October 11, 2011; and (iii) the Third Amendment to Master

Lease Agreement entered into as of March 5, 2015, together with ancillary documents related

thereto (collectively, the “Master Lease”).

       5.       Under the Master Lease, the Debtor leased the following eight (8) premises (the

“Premises”):

            Store # Asset #                   Address                         City          State

               1129     3557          215 West Highway 436             Alamonte Springs      FL
               1242     3644                905 Buchara                    Lady lake         FL
               1245     3596           1401 S. Tamiami Trail               Ft. Meyers        FL
               1250     3598         1502 Cape Coral Parkway              Cape Coral         FL
               1192     3582          2741Crown Lake Blvd.               Bonita Springs      FL
               1133     3559     7451 W. Irlo Bronson Mem. Hwy.           Kissimmee          FL
               1134     3560           6813 Sand Lake Road                  Orlando          FL
               1140     4353         13620 N. Cleveland Ave.               Ft. Meyers        FL




                                                -2-
               Case 19-11743-KG           Doc 206     Filed 09/09/19    Page 3 of 6



       6.      The current Base Annual Rent (as such term is defined in the Master Lease) for the

eight Premises is $2,043,080.88 per year or $170,256.74 per month. As the Master Lease is a net

lease, the Debtor is responsible for paying: (i) all real property and other taxes relating to the

Premises; (ii) water and sewer rents and charges; and (iii) all charges for utility and communication

services. In addition, the Debtor is required to maintain each of the Premises in good condition

and repair and pay all operating costs of each of the Premises in the ordinary course of business.

       7.      By its plain terms, the Master Lease is one indivisible agreement, which can only

be assumed or rejected in its entirety.

       8.      In the Amended Notice of Potential Assumption and Assignment of Executory

Contracts or Unexpired Leases and Cure Costs, dated September 1, 2019 [Docket No. 160] (the

“Assumption and Assignment Notice”), the Debtors state different cure amounts that are

outstanding as of the Petition Date for each of the eight (8) stores included in the Master Lease.

Upon information and belief, these cure amounts are an internal calculation used by the Debtors,

because the Master Lease does not allocate separately the rent among the eight (8) stores under the

Master Lease. Furthermore, the Assumption and Assignment Notice lists cure amounts for only

seven (7) of the eight (8) stores leased under the Master Lease. Any attempt to sever a single store

from the Master Lease is a breach of the Master Lease. As explained below, any sale of the

Debtors’ assets which seeks to assume and assign the Master Lease to the Staling Horse Bidder or

any other bidder must assume the Master Lease cum onere and cannot cherry pick locations.

                                           ARGUMENT

       9.      Under Section 365 of the Bankruptcy Code, a debtor, subject to court approval, has

the right to “assume or reject any executory contract or unexpired lease of the debtor.” 11 U.S.C.

§365(a). However, a debtor cannot only pick the favorable terms of a contract or lease to be

assumed. As one court stated: ‘“The [debtor] may not blow hot and cold. If he accepts the contract
                                                -3-
                  Case 19-11743-KG            Doc 206        Filed 09/09/19      Page 4 of 6



he accepts it cum onere. If he receives the benefits he must adopt the burdens. He cannot accept

one and reject the other.”’ In re Buffets Holdings, Inc., 387 B.R. 115,118 (Bankr. D. Del. 2008

(Walrath, J.) (quoting In re Italian Cook Oil Corp., 190 F. 2d 994,997 (3d Cir. 1951).

         10.      Because the Master Lease is an integrated agreement that cannot be severed, the

Debtor and any purchaser cannot merely carve out a single location it may not like. Indeed, the

Master Lease provides for the lease of all of the Premises to the Debtor. See Master Lease, Section

2.1 (“In consideration of the rentals and other sums to be paid by Lessee and of the other terms,

covenants and conditions on the Lessee’s part to be kept and performed, Lessor leases the Premises

to Lessee for the Lease Term.”). 3

         11.      In addition, there is no allocation of rent for each of the individual Premises under

the Master Lease. Instead, the Debtor is obligated to pay rent for all of the eight properties. See

Master Lease, Section 3.1 (“On or before the first day of each calendar month during the Lease

Term, Lessee shall pay Lessor in advance the Base Monthly Rent then in effect….”).

         12.      It is also clear that the Master Lease was intended by the parties to be one indivisible

agreement that cannot be severed to allow the Debtor to omit one of individual store locations

without the express written consent of the parties. Section 2.2 of the Master Lease states in

pertinent part:

               Lessor and Lessee intend that this Lease constitutes a single master
               lease of all, but not less than all, of the Premises and that Lessor and
               Lessee have executed and delivered this Lease with the understanding
               that this Lease constitutes a unitary, unseverable instrument
               pertaining to all, but not less than all, of the Premises, and that neither
               this Lease nor the duties, obligations or rights of Lessee may be
               allocated or otherwise divided by Lessee or Lessor among the real
               property comprising the Premises.

Master Lease, Section 2.2 (emphasis added).

3
    The term “Premises” is defined in the Master Lease to mean “all of the Individual Premises.” Exhibit A, Master
    Lease, p. 5.
                                                       -4-
                Case 19-11743-KG        Doc 206       Filed 09/09/19    Page 5 of 6




        13.     Given the fact that the Debtor agreed that the Master Lease is a single instrument

that is not severable and that the obligations, duties and rights of the Debtor cannot be allocated

or otherwise divided by the Debtor, the Debtor must either assume or reject the Master Lease in

its entirety.

                                 RESERVATION OF RIGHTS

        14.     WF PP Realty reserves its rights to amend or supplement this Objection and to raise

any other objections to the sale or at the hearing on the assumption and assignment of the Master

Lease, including but not limited to, the cure of all monetary and non-monetary defaults and that

the Debtor, the Stalking Horse Bidder or any proposed assigned has failed to provide adequate

assurance of future performance.

        WHEREFORE, WF PP Realty respectfully requests that the Court (i) deny the Sale Motion

unless the Master Lease is assumed or rejected in its entirety and (ii) grant such further relief as

this Court deems just and proper.

 Dated: September 9, 2019
        Wilmington, Delaware                   CHIPMAN BROWN CICERO & COLE, LLP


                                                   /s/ William E. Chipman, Jr.
                                              William E. Chipman, Jr. (No. 3818)
                                              Mark D. Olivere (No. 4291)
                                              Hercules Plaza
                                              1313 North Market Street, Suite 5400
                                              Wilmington, Delaware 19801
                                              Telephone:     (302) 295-0193
                                              Facsimile:     (302) 295-0199
                                              Email:         chipman@chipmanbrown.com
                                                             olivere@chipmanbrown.com

                                                       —and—




                                                -5-
Case 19-11743-KG   Doc 206    Filed 09/09/19   Page 6 of 6



                       ELLENOFF GROSSMAN & SCHOLE LLP
                       Howard J. Berman
                       1345 Avenue of the Americas, 11th Floor
                       New York, New York 10105
                       Telephone:    (212) 370-1300
                       Facsimile:    (212) 370-7889
                       Email:        hberman@egsllp.com

                       Counsel for WF PP Realty, LLC




                        -6-
